RENDERED: DECEMBER 10, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1429-MR


WILLIAM BEMBURY                                                     APPELLANT



                APPEAL FROM FAYETTE CIRCUIT COURT
v.            HONORABLE LUCY ANNE VANMETER, JUDGE
                       ACTION NO. 19-CR-01326



COMMONWEALTH OF KENTUCKY                                              APPELLEE



                                   OPINION
                                  REVERSING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; TAYLOR AND L. THOMPSON,
JUDGES.

CLAYTON, CHIEF JUDGE: William Bembury appeals from a Fayette Circuit

Court judgment following his plea of guilty to one count of possession of synthetic

drugs. The plea was conditioned on his right to appeal the denial of his motion to

suppress the evidence underlying his conviction. Having reviewed the record and

the applicable law, we reverse.
             At the suppression hearing, Lexington police officer Adam Ray, a

member of a bicycle unit that patrols the entertainment district in downtown

Lexington, testified that he knew Bembury because he saw him at least once a

week while patrolling. Officer Ray had received complaints from security staff at

the Lexington Public Library that Bembury was trafficking in synthetic marijuana

and he had also received information from individuals caught with synthetic

marijuana that they had purchased it from Bembury.

             At around 6:00 p.m. on a summer evening, Ray and a fellow officer

observed a man, identified as Joseph Napier, approach Bembury on the sidewalk

outside the courthouse on Main Street. Bembury and Napier walked together to an

open courtyard outside a nearby bank building and sat at a table. The officers

followed the two men. Officer Ray rode his bike to the upper level of a parking

garage where he had an unobstructed view of Bembury and Napier from above.

He saw Napier hand Bembury some cash but he could not see the amount.

Bembury placed the cash in his backpack. Officer Ray then saw Bembury remove

a small piece of white paper and an unknown substance from the backpack.

Bembury sprinkled the substance onto the paper, which he then rolled and licked

into a cigarette and handed to Napier.

             As Napier walked away from the courtyard, the police officers

stopped and questioned him. He handed the officers the cigarette and told them he


                                         -2-
paid Bembury about $5 for it. Officer Ray testified that, based on his training and

experience, he was confident the cigarette contained synthetic marijuana.

             Officer Ray returned to the courtyard, where Bembury was still sitting

with the backpack on the table. He arrested Bembury for trafficking in synthetic

drugs and placed his hands in handcuffs behind his back. Officer Ray conducted a

cursory search of the backpack but did not find any contraband. He began

completing the arrest paperwork and the backpack remained on the table in front of

Bembury. The other police officer then joined him and conducted a more thorough

search of the backpack. He found $7 in one-dollar bills, cigarette rolling papers,

and a baggie of what appeared to be synthetic marijuana about the size of a golf

ball. A lab test later confirmed it was synthetic marijuana. According to Officer

Ray, the police kept the cash, rolling papers, and marijuana recovered from the

backpack. Ray testified that the backpack was probably returned to Bembury

before he was booked into the detention center. Officer Ray did not know if an

inventory of the backpack was performed.

             Bembury was indicted and charged with trafficking in synthetic drugs,

first offense, and being a persistent felony offender in the first degree (PFO I). He

filed a motion to suppress the evidence seized from his backpack. Following a

hearing and the submission of supplemental memoranda, the trial court entered an

order denying the motion. Bembury thereafter entered a plea of guilty to an


                                         -3-
amended charge of possession of synthetic drugs, second offense, conditioned on

his right to appeal the denial of the suppression motion. The PFO I charge was

dismissed. He received a sentence of two years and one day. This appeal

followed.

             Our standard when reviewing a trial court’s denial of a motion to

suppress “requires that we first determine whether the trial court’s findings of fact

are supported by substantial evidence. If they are, then they are conclusive. Based

on those findings of fact, we must then conduct a de novo review of the trial

court’s application of the law to those facts to determine whether its decision is

correct as a matter of law.” Commonwealth v. Neal, 84 S.W.3d 920, 923 (Ky.

App. 2002) (footnotes omitted).

             The Fourth Amendment to the United States Constitution and Section

10 of the Kentucky Constitution guarantee the right to be free from unreasonable

governmental searches and seizures. Lydon v. Commonwealth, 490 S.W.3d 699,

701-02 (Ky. App. 2016). “When an individual ‘seeks to preserve something

as private,’ and his expectation of privacy is ‘one that society is prepared to

recognize as reasonable,’ we have held that official intrusion into

that private sphere generally qualifies as a search and requires a warrant supported

by probable cause.” Bolin v. Commonwealth, 592 S.W.3d 305, 310-11 (Ky. App.

2019) (quoting Carpenter v. United States, ___ U.S. ____, 138 S. Ct. 2206, 2213,


                                          -4-
201 L. Ed. 2d 507 (2018)). Warrantless searches are presumed unreasonable,

“subject only to a few specifically established and well-delineated exceptions.”

Katz v. United States, 389 U.S. 347, 357, 88 S. Ct. 507, 514, 19 L. Ed. 2d 576

(1967). In denying Bembury’s suppression motion, the trial court relied on the

exception to the warrant requirement available for searches incident to a lawful

arrest. Bembury does not challenge the lawfulness of his arrest.

             There are two distinct types of warrantless searches which may be

made incident to arrest: (1) a search of the person of the arrestee, and (2) a search

of the area within the control of the arrestee. United States v. Robinson, 414 U.S.

218, 224, 94 S. Ct. 467, 471, 38 L. Ed. 2d 427 (1973).

             For purposes of the second type of search, the United States Supreme

Court has delineated what constitutes the “area within the control of the arrestee.”

In a series of opinions, it has addressed the permissible bounds of a search of an

arrestee’s residence, see Chimel v. California, 395 U.S. 752, 89 S. Ct. 2034, 23 L.

Ed. 2d 685 (1969), and vehicle, see New York v. Belton, 453 U.S. 454, 101 S. Ct.

2860, 69 L. Ed. 2d 768 (1981), and Arizona v. Gant, 556 U.S. 332, 129 S. Ct.

1710, 173 L. Ed. 2d 485 (2009).

             This type of warrantless search is justified on the grounds of

protecting the arresting officers and safeguarding any evidence of the offense an

arrestee might conceal or destroy. Gant, 556 U.S. at 339, 129 S. Ct. at 1716.


                                         -5-
Consequently, the search must be confined to “the area from within which [an

arrestee] might gain possession of a weapon or destructible evidence.” Id. at 335,

129 S. Ct. at 1714 (quoting Chimel, 395 U.S. at 763, 89 S. Ct. at 2040).

Additionally, in Gant, the Court created an independent exception for a warrantless

search of a vehicle’s passenger compartment which applies when it is “reasonable

to believe evidence relevant to the crime of arrest might be found in the vehicle.’”

Id. at 343, 129 S. Ct. at 1719 (citation omitted).

             The warrantless search of Bembury’s backpack cannot be upheld as a

search of the area within the arrestee’s immediate control because at the time of the

search, his hands were cuffed behind his back and there was no possibility that he

could access the contents of the backpack in order to endanger the safety of the

police officers or destroy evidence. The aforementioned exception in Gant, which

permits a search in order to recover evidence of the crime for which the arrestee is

being detained, applies only to automobile searches due to the “circumstances

unique to the vehicle context[.]” Gant, 556 U.S. at 343, 129 S. Ct. at 1719.

             The foregoing limitations, premised on officer safety, the preservation

of evidence, and, in the case of the automobile exception, the recovery of evidence,

do not apply to the other type of search incident to arrest, that of an arrestee’s

actual person. “Instead, a custodial arrest of a suspect based on probable cause is a

reasonable intrusion under the Fourth Amendment; that intrusion being lawful, a


                                          -6-
search incident to the arrest requires no additional justification.” Riley v.

California, 573 U.S. 373, 384, 134 S. Ct. 2473, 2483, 189 L. Ed. 2d 430 (2014)

(internal quotation marks and citation omitted). It is a longstanding rule that “the

mere fact of the lawful arrest” justifies a “full search of the person” and “does not

depend on whether a search of a particular arrestee is likely to protect officer

safety or evidence.” Birchfield v. North Dakota, 136 S. Ct. 2160, 2176, 195 L. Ed.

2d 560 (2016) (citations omitted).

             This authority to search the arrestee’s actual person without a warrant

has been extended to include “personal property . . . immediately associated with

the person of the arrestee[.]” United States v. Chadwick, 433 U.S. 1, 15, 97 S. Ct.

2476, 2485, 53 L. Ed. 2d 538 (1977), abrogated by California v. Acevedo, 500

U.S. 565, 111 S. Ct. 1982, 114 L. Ed. 2d 619 (1991).

             Thus, the removal and search of the contents of a crumpled cigarette

packet from an arrestee’s pocket was upheld as reasonable, “even though there was

no concern about the loss of evidence, and the arresting officer had no specific

concern that [the arrestee] might be armed.” Riley, 573 U.S. at 384, 134 S. Ct. at

2483 (citing Robinson, 414 U.S. at 236, 94 S. Ct. at 477). Similar searches

approved by the lower federal courts include personal items carried by an arrestee,

such as a billfold and address book, a wallet, and a purse. Id. at 392-93, 134 S. Ct.

at 2488 (citing United States v. Carrion, 809 F.2d 1120, 1123, 1128 (5th Cir. 1987)


                                          -7-
(billfold and address book); United States v. Watson, 669 F.2d 1374, 1383-1384

(11th Cir. 1982) (wallet); United States v. Lee, 501 F.2d 890, 892 (D.C. Cir. 1974)

(purse)).

             Bembury argues, in reliance on Chadwick, supra, that his backpack

was more akin to luggage, which is entitled to greater privacy protections than

items such as a wallet. In Chadwick, suspected drug traffickers placed a double

locked, 200-pound foot locker on a train in San Diego. When the train arrived in

Boston two days later, it was reclaimed by the suspects. Federal agents arrested

the suspects and took them and the foot locker to the federal building. The agents

searched the foot locker without a warrant about two hours later. The search was

held to violate the Fourth Amendment, because the luggage was not personal

property “immediately associated with the person of the arrestee” and

consequently, once it was reduced to the exclusive control of the law enforcement

officers and there was “no longer any danger that the arrestee might gain access to

the property to seize a weapon or destroy evidence, a search of that property [was]

no longer an incident of the arrest.” Chadwick, 433 U.S. at 14-15, 97 S. Ct. at

2485.

             Allowing the search of the person of the arrestee rests “not only on the

heightened government interests at stake in a volatile arrest situation, but also on

an arrestee’s reduced privacy interests upon being taken into police custody.”


                                         -8-
Riley, 573 U.S. at 391, 134 S. Ct. at 2488. Thus, in the case of the cigarette packet

recovered from the arrestee’s pocket, a pat-down of his clothing and inspection of

the cigarette packet in his pocket “constituted only minor additional intrusions

compared to the substantial government authority exercised in taking [him] into

custody.” Id. at 392, 134 S. Ct. at 2488.

             But “[t]he fact that an arrestee has diminished privacy interests does

not mean that . . . every search is acceptable solely because a person is in custody.”

Riley, 573 U.S. at 392, 134 S. Ct. at 2488 (internal quotation marks omitted). The

search of Bembury’s backpack was a substantial invasion of his privacy, not a

“minor additional intrusion.” Admittedly, the backpack was portable and Bembury

had control over it throughout the time he was observed by the police, unlike the

footlocker in Chadwick. But a backpack is functionally distinguishable from a

cigarette packet, wallet, address book or even a purse. Like luggage, it “is

intended as a repository of personal effects[,]” Chadwick, 433 U.S. at 13, 97 S. Ct.

at 2484, and is likely to contain many more items of a personal nature than the

small items recovered directly from the person of an arrestee.

             In Riley, supra, a cell phone, a small item recovered directly from the

person of the arrestee, was nonetheless deemed to contain so much personal

information that its warrantless search violated the Fourth Amendment. Although




                                            -9-
a backpack does not have the immense storage capacity of a cell phone, the type of

personal items that may be stored in it also implicate significant privacy interests.

             The Commonwealth has relied on the reasoning of an opinion of the

Supreme Court of North Dakota which upheld the warrantless search of a

backpack of a lawfully-arrested defendant. See State v. Mercier, 883 N.W.2d 478

(N.D. 2016). At the time the backpack was searched, the defendant, Mercier, had

already been arrested and placed in the back of a squad car. The North Dakota

Court approved the warrantless search on two grounds: first, because the backpack

was in Mercier’s possession immediately before his arrest, it would have to

accompany him to jail when he was taken into custody and could therefore pose a

safety threat. “It would be illogical to require police officers to leave the backpack

on the public street without checking it, posing a threat to the public and the

possibility of its being stolen. Similarly, it would be illogical for the officers to

take it with them to the correctional center or police station without checking it,

posing a threat to themselves, the arrestee, and the public.” Id. at 492-93. Second,

the officers would have been entitled and expected to perform an inventory search

of the backpack, in accordance with established inventory procedures, when it

arrived at the police station or correctional center. “Such an inventory search

would have uncovered the contraband found in Mercier’s backpack.” Id. at 493.

             In reaching this conclusion, the North Dakota Court acknowledged


                                          -10-
“the central concern underlying the Fourth Amendment [is] the concern about

giving police officers unbridled discretion to rummage at will among a person’s

private effects.” Id. (quoting Gant, 556 U.S. at 345, 129 S. Ct. at 1720). Hence,

the court cautioned that its holding was “narrowly tailored and applies only when

an individual has been validly arrested and the property or items searched as part

of the arrestee incident to the arrest invariably must be transported along with him

or her to the jail or the police station.” Id.

              At the suppression hearing in Bembury’s case, Officer Ray testified

that he did not know if an inventory of the backpack was done. He stated that the

backpack was “probably” given to Bembury to be booked into the detention center.

He testified that the police kept the cash, rolling papers, and marijuana and

anything else was returned to Bembury. There was no evidence that the police

were concerned about the safety of transporting the backpack, nor was any

evidence placed in the record as to where Bembury was taken after the arrest or

about inventory procedures at that facility. Thus, the justification underpinning the

holding in Mercier does not have an evidentiary basis in Bembury’s case.

              Similarly, no evidence was elicited to justify the search of Bembury’s

backpack on the grounds of inevitable discovery. “[E]vidence unlawfully obtained

by police is nevertheless admissible ‘[i]f the prosecution can establish by a

preponderance of the evidence that the information ultimately or inevitably would


                                           -11-
have been discovered by lawful means[.]’” Dye v. Commonwealth, 411 S.W.3d

227, 238 (Ky. 2013) (quoting Nix v. Williams, 467 U.S. 431, 444, 104 S. Ct. 2501,

2509, 81 L. Ed. 2d 377 (1984)). In its memorandum submitted to the trial court

following the suppression hearing, the Commonwealth for the first time raised the

doctrine of inevitable discovery, arguing that the contraband in Bembury’s

backpack would inevitably have been recovered at the detention center. But no

evidence was elicited at the hearing to support this conclusion, beyond Officer

Ray’s testimony that the backpack was probably returned to Bembury.

             For the foregoing reasons, the final judgment of the Fayette Circuit

Court is reversed.

             TAYLOR, JUDGE, CONCURS IN RESULT ONLY.

        THOMPSON, L., JUDGE, DISSENTS AND DOES NOT FILE
SEPARATE OPINION.


BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

Aaron Reed Baker                         Daniel Cameron
Frankfort, Kentucky                      Attorney General of Kentucky

                                         Matthew R. Krygiel
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                        -12-